Case 3:17-cv-01104-VLB Document 82-121 Filed 05/15/19 Page 1 of 5




                Exhibit 121
    Case 3:17-cv-01104-VLB Document 82-121 Filed 05/15/19 Page 2 of 5




April 14, 2016



CONFIDENTIAL

Delivered by Hand

Rolena Adorno

Dear Professor Adorno:

I am writing on behalf of Provost Benjamin Polak to inform you that Provost Polak has decided
to appoint a Review Committee, pursuant to Section III.L.3 of the Yale University Faculty
Handbook, to review Susan Byrnes's complaint regarding the decision not to promote her to
Associate Professor with Tenure. I have attached a copy of Professor Byrne's March 2, 2016
and March 8, 2016 letters outlining her complaint and a copy of Section III.L.3 of the Yale
University Faculty Handbook. This information and all related matters should be held in the
strictest confidence and not discussed with anyone outside of the Review Committee process.

Twill provide you with the names of the Review Committee members as soon as a full panel has
been selected. Provost Polak has asked me to guide the Review Committee through the process,
so please do not hesitate to contact me if you have questions or concerns about the process.

Sincerely,


Cynthia A. Smith
Associate Provost for Health Affairs and Academic Integrity


cc: Benjamin Polak

Enclosures




                                                                                                BYRNE009674
    Case 3:17-cv-01104-VLB Document 82-121 Filed 05/15/19 Page 3 of 5




April 14, 2016



CONFIDENTIAL

Delivered by Hand

Roberto Gonzalez Echevarria

Dear Professor Echevarria:

I am writing on behalf of Provost Benjamin Polak to inform you that Provost Polak has decided
to appoint a Review Committee, pursuant to Section III.L.3 of the Yale University Faculty
Handbook, to review Susan Byrncs's complaint regarding the decision not to promote her to
Associate Professor with Tenure. I have attached a copy of Professor Byrne's March 2, 2016
and March 8, 2016 letters outlining her complaint and a copy of Section III.L.3 of the Yale
University Faculty Handbook. This information and all related matters should be held in the
strictest confidence and not discussed with anyone outside of the Review Committee process.

I will provide you with the names of the Review Committee members as soon as a full panel has
been selected. Provost Polak has asked me to guide the Review Committee through the process,
so please do not hesitate to contact me if you have questions or concerns about the process.

Sincerely,


Cynthia A. Smith
Associate Provost for Health Affairs and Academic Integrity


cc: Benjamin Polak

Enclosures




                                                                                                BYRNE009675
    Case 3:17-cv-01104-VLB Document 82-121 Filed 05/15/19 Page 4 of 5




April 14, 2016



CONFIDENTIAL

Delivered by Hand

Tamar Szabo Gendler
Dean of the Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy
Professor of Psychology and Cognitive Science
Office of the Dean of the Faculty of Arts and Sciences

Dear Dean Gendler:

I am writing on behalf of Provost Benjamin Polak to inform you that Provost Polak has decided
to appoint a Review Committee, pursuant to Section III.L.3 of the Yale University Faculty
Handbook, to review Susan Byrnes's complaint regarding the decision not to promote her to
Associate Professor with Tenure. I have attached a copy of Professor Byrne's March 2, 2016
and March 8, 2016 letters outlining her complaint and a copy of Section TTT.L.3 of the Yale
University Faculty Handbook. This information and all related matters should be held in the
strictest confidence and not discussed with anyone outside of the Review Committee process.

I will provide you with the names of the Review Committee members as soon as a full panel has
been selected. Provost Polak has asked me to guide the Review Committee through the process,
so please do not hesitate to contact me if you have questions or concerns about the process.

Sincerely,


Cynthia A. Smith
Associate Provost for Health Affairs and Academic Integrity


cc: Benjamin Polak

Enclosures




                                                                                                BYRNE009676
    Case 3:17-cv-01104-VLB Document 82-121 Filed 05/15/19 Page 5 of 5




April 14, 2016



CONFIDENTIAL

Delivered by Hand

Noel Valis



Dear Professor Valis:

Tam writing on behalf of Provost Benjamin Polak to inform you that Provost Polak has decided
to appoint a Review Committee, pursuant to Section III.L.3 of the Yale University Faculty
Handbook, to review Susan Byrnes's complaint regarding the decision not to promote her to
Associate Professor with Tenure. I have attached a copy of Professor Byrne's March 2, 2016
and March 8, 2016 letters outlining her complaint and a copy of Section III.L.3 of the Yale
University Faculty Handbook. This information and all related matters should be held in the
strictest confidence and not discussed with anyone outside of the Review Committee process.

I will provide you with the names of the Review Committee members as soon as a full panel has
been selected. Provost Polak has asked me to guide the Review Committee through the process,
so please do not hesitate to contact me if you have questions or concerns about the process.

Sincerely,


Cynthia A. Smith
Associate Provost for Health Affairs and Academic Integrity


cc: Benjamin Polak

Enclosures




                                                                                                BYRNE009677
